 LOCAL 140, BEDDING, CURTAIN & DRAPERY WORKERS343motivated to lodge its charge, using Vannoy, in retaliation for the failure of its picket-ing activity.Vannoy even admitted that the reason he questioned his layoff was be-cause of the urging of his friends (?). Ill motives are not solely attributable tomanagement.It is found that the General Counsel has not sustained the burden of proof ofthe 8(a)(3) allegations in the complaint by a preponderance of the evidence thatVannoy was discriminatorily discharged.Itwill be recommended that they bedismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain of the activities of the Respondent set forth in section III, above,occurringin connection with the operations of the Respondent described in section I, above,havea close, intimate,and substantial relation to trade, traffic, andcommerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,the Trial Examiner will recommend that it cease and desist therefrom and take affirma-tive action to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 1205, affiliated with the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, is a labor organization within the mean-ing of Section 2(5) of the Act.2.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Local 140, Bedding, Curtain & Drapery Workers Union, UnitedFurniture Workers of America, AFL-CIOandSealy GreaterNew York,Inc. andThe Waterbury Mattress CompanyandThe Waterbury Mattress CompanyandJacob Davis d/b/aJerome Furniture Co.andSealy Greater New York,Inc. andThe Waterbury Mattress CompanyandMajor Furniture, Inc.Cases Nos. 2-CP-127, 2-CC-678, 2-CC-697. 2-CC-702, and 2-CC-710.December 28, 1962DECISION AND ORDEROn August 13, 1962, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in unfair labor practices in violation ofSection 8(b) (7) (C) and 8(b) (4) (ii) (B) of the Act and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.Thereafter,both the Respondent and the General Counsel filed exceptions to theIntermediate Report together with supporting briefs.140 NLRB No. 17. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are affirmed.The Board has con-sidered the Intermediate Report, the exceptions and briefs, and theentire record in this case, and adopts the findings, conclusions, andrecommendations of the Trial Examiner with the additions 1 andmodifications 2 noted below.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following additions and modifications :(1)Substitute the following paragraph for paragraph 1(b) of theRecommended Order :(b)Threatening, coercing, or restraining by picketing, orthreatening to picket, Jacob Davis d/b/a Jerome Furniture Co.,Ralph L. Winston, Inc., Seymour Studin and Abraham Studin,d/b/a Madison Quilt and Mattress Shop, Mancuse FurnitureCorporation, Fleischer Brothers Furniture Corporation, Abraham& Straus, Inc., Major Furniture, Inc., or any other person en-gaged in commerce as defined in the Act, where an object thereofis to force or require any of the said companies or any other personto cease using, selling, handling, transporting, or otherwise deal-ing in the products of The Waterbury Mattress Company andSealy Greater New York, Inc. (herein called the Company), with-in the New York Metropolitan area, or to cease doing businesswith the Company.1We find, in agreement with the General Counsel,thatRespondent's conduct in threaten-ing various retail customersofThe Waterbury MattressCompany and Sealy GreaterNew York, Inc., with picketing unless they ceased handling Sealy products was like thepicketing itself for the same object,violative of Section 8(b) (4) (ii) (B).SeeWarehouseEmployees Union, Local 730, International Brotherhood of Teamsters,etc(RaymondSchafer and Robert Schaffer, Co-Partners,tradingasCR. Schafferand Son),136 NLRB968.We shall conform the Trial Examiner's Recommended Order and notice accordinglyAlso,we agree with the General Counsel that,in the circumstances of this case, para-graph1(b) of theRecommended Order, and the corresponding portion in the notice,requires broadening in the manner provided for below.Local459, International Union ofElectrical,Radio and Machine Workers,AFL-CIO (Friden, Inc ),134 NLRB 598;Local282,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica(Twin County Transit Mix, Inc),137 NLRB 858.aWe agree withthe TrialExaminer that Respondent'spicketing was in violation ofSection 8(b) (7) (C)ContrarytoRespondent'scontentions,we are satisfied, on therecord before us, includingthe fact thatpicketing occurred at delivery entrances of theLexington Avenue showroom,that the picketing was not "for the purposeof truthfullyadvising the public(including consumers)that an employer does not employ members of,or have a contract with a labor organization..Cf.Local 3,IBEW, AFL-CIO(Jack Picoult,et at ),137 NLRB 1401. Accordingly,we do not reach the issue of theapplicability of the "effect" clause of the second proviso to Section8(b) (7) (C).In agreeing with this conclusion,Member Leedom also relies,as in this cited case, onthe evidence apart from the picketingwhich establishesthat Respondent's object and pur-pose were to compel recognition and bargaining LOCAL 140, BEDDING, CURTAIN & DRAPERY WORKERS345(2) Substitute the following paragraph for the second full para-graph of the notice :WE WILL NOT by picketing or threats to picket, threaten, coerce,or restrain Jacob Davis d/b/a Jerome Furniture Co., Ralph L.Winston, Inc., Seymour Studin, and Abraham Studin, d/b/aMadison Quilt and Mattress Shop, Mancuse Furniture Corpora-tion,FleischerBrothers Furniture Corporation, Abraham &Straus, Inc., Major Furniture, Inc., or any other person engagedin commerce as defined in the Act, where an object thereof is toforce or require any of the said companies or any other person tocease using, selling, handling, transporting, or otherwise dealingin products manufactured and distributed by The WaterburyMattress Company and Sealy Greater New York, Inc., or to ceasedoing business with such Company.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThese proceedings brought under Section 10(b) of the National Labor RelationsAct, as amended,29 U.S.C. 151,et seq.(herein called the Act),and by consentconsolidated pursuant to Section 102.33 of the Rules and Regulations of the NationalLabor Relations Board(herein called the Board),were heard before Trial ExaminerLee J.Best in New York,New York,on March 19,20, and 21 and May 3, 1962,pursuant to notice and with all parties represented.The Complaint as to Primary PicketingBased upon a charge filed on January 19, 1962,by Sealy Greater New York,Inc, the General Counsel issued a complaint in Case No. 2-CP-127 on February 13,1962, against Local 140,Bedding,Curtain & Drapery Workers Union,UnitedFurnitureWorkers of America,AFL-CIO (herein called the Respondent),allegingthat the Respondent Union is engaging in unfair labor practices affecting commercewithin the meaning of Section 8(b) (7) (C)of the Act by picketing in and aroundthe showroom at 192 Lexington Avenue, New York, New York, which is utilized forthe display and sale of Sealy products manufactured and distributed by The Water-bury Mattress Company(herein calledWaterbury),of Oakville,Connecticut, withthe objective of forcing and requiring Waterbury to recognize and bargain withRespondent as the collective-bargaining representative of its production andmaintenance employees at the Oakville plant, or forcing and requiring such employeesto accept and select the Respondent as their collective-bargaining representativewithout a valid petition under Section 9(c) of the Act being filed within a reasonableperiod of time not to exceed 30 days from the commencement of such picketing, andnot being currently certified as the bargaining representative of such employeesThe Complaint as to Secondary PicketingBased upona charge filed on December22, 1961,and an amended chargefiled on January 2, 1962, by The WaterburyMattressCompanyin CaseNo. 2-CC-678; a charge filed on March 12, 1962, andan amended charge filedon April 4, 1962,by JeromeFurnitureCo., Bronx, New York, in Case No 2-CC-697;a charge filedon March 21, 1962, and an amended charge filed on April 4, 1962, by Sealy GreaterNew York,Inc, andThe Waterbury Mattress Company in Case No. 2-CC-702; anda charge filed on April 17, 1962, by Major Furniture, Inc., in Case No. 2-CC-710;theGeneral Counselissued a consolidated amended complainton April 26, 1962,alleging thatthe Respondent is engaging in unfair labor practices affecting commercewithin the meaning of Section8(b) (4) (ii) (B) of the Act by picketing at thepremises of retail stores handling products manufacturedby The WaterburyMattressCompany with the objectiveof forcing or requiring JeromeFurniture Co, Ralph L.Winston,Inc.,MadisonQuilt and MattressShop,MancuseFurniture Corporation, 346DECISIONSOF NATIONALLABOR RELATIONS BOARDFleischer Brothers Furniture Corporation, Abraham & Straus, Inc., Major Furniture,Inc., and other persons engaged in commerce,to cease using, selling,handling,transporting, or otherwise dealing in the products of Waterbury and to force andrequire The Waterbury Mattress Company to recognize and bargain with the Re-spondent Union as the representative of its employees, notwithstanding that Respond-ent has not been certified as such bargaining representative.The AffirmativeDefenseRespondent filed answers to the complaint admitting allegations concerning com-merce, but denied all allegations of unfair labor practices.With respect to thecomplaint in Case No. 2-CP-127, the Respondent denies the picketing (primary)described therein only insofar as it purports to define the object thereof.Respondentalleges:AS AND FOR A FIRST AFFIRMATIVE DEFENSE4.Sealy, Inc., is a foreign corporation engaged in a nationwide enter-prise of licensing Sealy mattresses for manufacture and sale to the public.5.Among its licensees prior to the instant labor dispute were WaterburyMattressCompany of Connecticut (herein called "Waterbury") and SealyMattress Company (herein called "Sealy Brooklyn").Each of these companieshad entered into licensing agreements with Sealy, Inc., pursuant to which Sealy,Inc., retained substantial control over the operations of the said licensees.6The license of Sealy Brooklyn gave it a franchise over the Greater NewYork territory.It employed approximately 50 employees in the manufactureof bedding under this franchise.These employees were and are representedby the Respondent for many years, most recently under a Collective LaborAgreement of August 15, 1960 between the Respondent and the New YorkBedding Manufacturers Association, Inc. and its signatories, including SealyBrooklyn.7. In October and November 1961, Sealy,Inc., tookaway the franchise ofSealy Brooklyn and transferred it to Morton, David and William Walzer andcertain corporations wholly owned and controlled by them, namely, Waterburyand Sealy Greater New York, Inc.At the time of the said transfer the transferorand the transferees were aware of the existence of the Collective Labor Agree-ment described above in paragraph "6."8.As a result of the said transfer all 50 of Sealy Brooklyn's production em-ployees were laid off, and to date only 10 of them have secured re-employmentfrom the principals of Sealy Brooklyn.9.The said laid off or discharged employees have been engaged in picketingand the distribution of leaflets at the office and showroom referred to in para-graph 4a of the complaint, which office and showroom was previously usedby Sealy Brooklyn.The picketing and the leaflets represent solely an appealto the public not to purchase Sealy products.The sole objective of the picketingis to secure the reinstatement of the discharged or laid off employees10. The picketing has been peaceful, and not a single act of disorder has oc-curred.The picketing is not directed at persons who deliver or pick upmerchandise. It does not seek to induce any individual employed by any personin the course of his employment not to pick up, deliver or transport any goodsor not to perform any services.Upon information and belief, the picketing hasnot had the effect of inducing any of the said acts proscribed by §8(b)(7)(C)of the Act.11.The said picketing being solely an appeal to the public to further theinterests of the picketing employees in the course of their labor dispute, andbeing directed against the unfair Sealy practice, is an exercise by the LaborUnion and its members, including the laid off and discharged employees whoare engaged in picketing of their rights under the First and Fifth Amendmentsto the Constitution of the United States.In answer to the consolidated amended complaint in Cases Nos 2-CC-678,2-CC-697, 2-CC-702, and 2-CC-710, the Respondent admits, as alleged, that"Since on or about December 2, 1961, Respondent has been engaged in a dispute withthe Company and since that date Respondent has been engaged in picketing theCompany premises at 192 Lexington Avenue, New York, New York," except thatitdenies that the dispute herein is limited to Sealy Greater New York, Inc., and LOCAL140, BEDDING,CURTAIN & DRAPERYWORKERS347The Waterbury Mattress Company, jointly called the Company, and denies that thepremises at 192 Lexington Avenue, New York,New York, may be given the limitedcharacterization of the company premises.Testimony and IssuesAll parties were represented by counsel throughout the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, to introduceevidence pertinent to the issues involved, to present oral argument on the record,and to thereafter file written briefs with the Trial Examiner. In addition to therecord so made, counsel for the General Counsel and all parties entered into writtenstipulations to the effect that the testimony, motions, and arguments of counselat hearings in the United States District Court for the Southern District of NewYork in connection with petitions for injunction under Section 10(1) of the NationalLabor Relations Act, as amended, before Croake,District Judge,in 62 Civil No.878, and before Cashin,District Judge,in 62 Civil No. 1430, as evidenced by thestenographer'sminutes of the Southern District Court Reporters, shall constitutetestimony,motions, and arguments before the Trial Examiner and the NationalLabor Relations Board in these proceedings, with the same force and effect as ifthe witnesses personally appeared and gave such testimony herein, and as if thesame motions and arguments were made herein, including all the letters, documents,and papers introduced as exhibits, stipulations, admissions, and concessions of factmade at said hearings and in the pleadings therein, subject to the same objections astomateriality, relevance, and competency or other grounds as were made at saidhearings in the district court; and shall be subject to rulings thereon by the TrialExaminer with appropriate exceptions to the party whose objection has beenoverruled.Written briefs submitted since the hearing by counsel for the General Counseland counsel for the Respondent to the Trial Examiner have been given careful anddue consideration. In most part the facts are undisputed, and the principal issueslitigated are mixed questions of fact and law.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.BUSINESSOF THE CHARGING PARTIES'Sealy, Inc. (herein called Sealy, Inc., of Chicago), is a Delaware corporation, hav-ing its principal office and place of business in the city of Chicago, Illinois, where itowns, originates, and develops patents, trademarks, copyrights, slogans, processes,specifications, and designs (designated as Sealy facilities) for use in the manufactureof mattresses, studio couches, box springs, sofa beds, and similar bedding and furni-ture items; and also originates, develops, and implements merchandising, sales, andadvertising programs (designated as Sealy programs) for marketing such products,both locally and nationally; and is engaged in a nationwide enterprise of licensingand granting franchises to other persons and enterprises to engage in the manufacture,sale, and distribution of mattresses and related articles known as Sealy products,which are designed and manufactured in accordance with Sealy facilities and mer-chandised. advertised, and sold pursuant to Sealy programs.Sealy Mattress Company of New York City, Inc. (herein called Sealy Brooklyn),isa New York corporation, having its principal office and manufacturine plant at460 Morgan Avenue, Brooklyn, New York. where at times pertinent to this case itwas engaged in the fabrication, sale, and distribution of Sealy products (primarilythe Sealy mattress) in the New York City area under an exclusive license agreementwith Sealy. Inc., of Chicago, until revoked by the latter in October 1961.The Waterbury Mattress Company and Sealy Greater New York, Inc (hereincalled the Company), are affiliated Connecticut corporations owned and operatedby common stockholders, officers, and directors with a common labor policy affectingemployees as a single employer, having its principal office and place of business at25 Hillside Avenue in the village of Oakville, Connecticut.Waterbury operates theOakville plant. where it is engaged in the fabrication, sale, and distribution of mat-tresses and related items known as Sealy products, while Sealy Greater New York,Tnc, maintains and operates a showroom at 192 Lexineton Avenue, New York,New York, where in common with other licensees of Sealy, Inc, of Chicago. the'All business enterprises involved herein will he considered, whether or not they apnearas formal parties in these proceedings 348DECISIONSOF NATIONAL LABOR RELATIONS BOARDSealy products are advertised, displayed, and sold to retail dealers on a territorialdistribution basis.During the past year, the Company in due course of businesspurchased and caused to be transported and delivered to its Oakville plant, cotton,springs, ticking, and other raw materials valued in excess of $75,000 of which morethan $50,000 in value were shipped in interstate commerce to said plant directlyfrom States outside the State of Connecticut.During this same representative period,the Company in the conduct of its operations, manufactured, sold, and distributedat and from its Oakville plant, products valued in excess of $500,000 of which morethan $50,000 in value were shipped to persons outside the State of Connecticut. Ifind, therefore, that the Company is a person and employer engaged in commercewithin the meaning of Section 2(1), (2), (6), and (7) and Section 8(b)(4) and (7)of the Act.Jacob Davis d/b/a Jerome Furniture Co. is an individual proprietor having hisprincipal office and place of business at 2001 Jerome Avenue, Bronx, New York,where he has been,at all times material herein,engaged in the retail sale and dis-tribution of household furniture, mattresses, bedding, and related products.Ralph L. Winston, Inc., is a New York corporation, having its principal officeand place of business at 210-06 Jamaica Avenue, Hollis, Long Island, in New York,New York, where it is engaged in the retail sale and distribution of household furni-ture,mattresses, bedding, and related products.Madison Quilt and Mattress Shop is a copartnership composed of Seymour Studinand Abraham Studin, having its principal office and place of business at 2307 GrandConcourse, Bronx, New York, where it is engaged in the retail sale and distributionof household furniture, mattresses, bedding, and related products.Mancuse Furniture Corporation is a New York corporation, having its principaloffice and place of business at 280 Main Street, Yonkers, New York, where it isengaged in the retail sale and distribution of household furniture, mattresses, bedding,and related products.Fleischer Brothers Furniture Corporation is a New York corporation, having itsprincipal office and place of business at 556 West 181st Street, New York, New York,where it is engaged in the retail sale and distribution of household furniture, mat-tresses, bedding, and related productsAbraham & Straus, Inc., is a New York corporation, having its principal office andplace of business at 420 Fulton Street, Brooklyn, New York (herein called theBrooklyn Store), and at various other stores and places of business in the State ofNew York, where it is engaged,inter alia,in the retail sale and distribution of house-hold furniture, mattresses, bedding and related products. In the course and conductof its business during the past representative year, Abraham & Straus, Inc., pur-chased large quantities of goods and materials, and, caused to be transported anddelivered in interstate commerce to its Brooklyn store alone an amount thereof inexcess of $50,000 in value directly from States outside the State of New York. I find,therefore, that Abraham & Straus, Inc., is a person and employer within the meaningof Section 2(2), (6), and (7) and Section 8(b)(4) of the Act.Major Furniture, Inc, is a New York corporation, having its principal office andplace of business at 88 Rockaway Avenue, Brooklyn, New York, where it is engagedin the retail sale and distribution of household furniture, mattresses, bedding, andrelated products; and in the course and conduct of its business during the past repre-sentative year purchased and caused to be transported and delivered to its store ininterstate commerce mattresses and other merchandise valued in excess of $50,000directly from States outside the State of New York in which it is locatedConsequently, I find (and it is conceded by the Respondent) that all of the retaildealers named above are, and have been at all times material to this case, engagedin commerce or in an industry affecting commerce within the meaning of Section 2(1),(6) and (7) and Section 8(b)(4) of the Act, by reason which the National LaborRelations Board should assert jurisdiction with respect to all parties and the labordispute involvedin this case.II.STATUS OF THE RESPONDENTLocal 140,Bedding, Curtain&Drapery Workers Union, United Furniture Workersof America, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act,existing in whole or part for the purpose of dealing with employers concern-ing grievances,labor disputes,wages, rates of pay, hours of employment, or condi-tions of work;and since onor aboutDecember 2, 1961,has admittedly been engagedin a labor dispute within the meaning of Section 2(9) ofthe Act with,and picketingthe premises of, some or all of the Charging Parties herein LOCAL 140, BEDDING, CURTAIN & DRAPERY WORKERS349III.THE UNFAIR LABOR PRACTICESA. BackgroundinformationSealy, Inc., of Chicago,Illinois(not a partyto this case),on August15, 1957,renewed and entered into a sole and entire written agreement with Sealy Brooklyn,whereby thelatter as a licensee was granted the exclusive right to manufacture andsell Sealyproducts in the New York Cityarea.Terms and conditions are set forthin the agreement under 12 principal sections,as follows: 21.DEFINITIONS11.TERRITORY AND TERMS OF LICENSEIII.SEALY'S CONVENANTS AND AGREEMENTSIV. LICENSEE'S CONVENANTS AND AGREEMENTSV. ROYALTY AND CHARGES TO BE PAID BY LICENSEEUNDER THIS CONTRACTVI. TERMINAL PROVISIONSVII. (Conditions with respectto assignment or transfer)VIII. (Provisions for arbitration)IX. (Non-waiver of breachor violation)X. (Separabilityof provisions)XI. (Effective date)XII. (Not subjecttomodification)The degreeof control to be exercisedby Sealy,Inc.,ofChicagois set forth insectionIV ofthe agreement, as follows:IV. LICENSEE'S CONVENANTS AND AGREEMENTSLicensee convenants and agrees:IV: I To maintain in the designated territory such manufacturing and sell-ing facilities for the manufacture and sale of Sealy Products as will, in theopinion of the Board of Directors of Sealy:(a)Assure the proper construction of all Sealy Products in accordancewiththe specifications and instructions issued by Sealy;(b) Satisfy the existing demand for Sealy Products throughout the terri-tory; and(c)Enhance, develop,and expand the popularity of and demand forSealy Products throughout the territory.Sealy shall be the sole judge of compliance by Licensee with,this paragraph;provided,however, that no determination of non-compliance shall be made bySealy unless the following conditions have occurred:(a) a majority of the en-tire elected Sealy Board of Directors shall have determined that Licensee isnot carrying out its obligations under this Paragraph; (b) written notice specify-ing the basis for such determination and the specific recommendations to bringsuch Licensee into compliance have been given to Licensee; (c) a specific date,not less than ninety(90) days from the date of such written notice is providedby which time Licensee shall have implemented such recommendations, andat which time Licensee shall, if it so desires, be given an opportunity to be heard;(d) Licensee shall have failed to comply with the recommendations containedin such notice;and (e)three-fourths(3/4) of the entire elected Board of Di-rectors of Sealy at the meeting expressly called for such purpose by the writtennotice provided above, and at which meeting Licensee shall have been givenan opportunity to be heard,shall have determined that Licenseehas not com-plied with the obligations of this Paragraph IV: 1.The decision of the Board of Directors thus reached shall be final and bind-ing, and there shall be no appeal or arbitration therefrom.Upon such determination being made,thisLicense may be terminated bythe Board as of such date following such determination as the Board may fix.IV:2 To manufacture Sealy Products strictly in accordance with the thencurrent Sealy Facilities,and not to use or utilize any of such Sealy Facilitiesin the manufacture of other products.IV: 3 To sell Sealy products in the designated territory only and in no otherplace, and in such sales to use only such Sealy Facilities and Sealy Programs, or2This agreement is representative of licensing agreements on a territorial basis enteredinto by Sealy,Inc, with licensees throughout the United States of America 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDparts thereof, as are specifically authorized, directed or approved by Sealy, asevidenced by specifications and instructions issued by Sealy from time to time;and to advertise and sell such Sealy Products only under a business name whichshall include the word "Sealy."IV:4 Touse exclusively in the manufacture of Sealy Products and for noother purpose,all items and/or supplies determined by Sealy to be exclusivefor Sealy Products whether supplied by or procured through Sealy or purchasedby Licensee from any other source.IV: 5 In no manner whatsoever, directly or indirectly, to use, utilize, tradeupon or apply, or knowingly to permit the use, utilization, trading upon or ap-plication of the prestige of Sealy or the Sealy name or the Sealy Facilities or theSealy Programs, in the manufacture, sale, or advertising of any product ex-cept Sealy Products; nor to use, utilize, or apply any of Licensee's manufac-turing or selling facilities(which term shall be deemed to include Licensee'sphysical plant,equipment,and personnel)wherein or whereby Licensee manu-factures or sells Sealy Products,in such manner as may result,directly or in-directly in applying, using, or utilizing the prestige of Sealy, or the Sealy name,or the Sealy Facilities, or Sealy Programs, in the use of such non-Sealy products;providedthat the use of Licensee's facilities(but not the Sealy Facilities orPrograms) for the manufacture and sale, within the territory described in Para-graph II above, of bedding or furniture sold under trade-marks or labels be-longing exclusively to Licensee and on which sales Licensee pays aroyalty toSealy, shall not be a violation of the provisions of this Paragraph IV:S.Thedetermination of whether or not the Sealy prestige,name, Facilities or Pro-grams, or the Licensee's facilities are used in violation of this Paragraph IV:5,shall rest in the sound discretion of the Sealy Board of Directors.The decisionon this question shall be determined by the vote of the majority of the Directorsof the entire Sealy Board of Directors, and such decision shall be final and con-clusive, but subject to arbitration as provided in Paragraph VIII of this LicenseAgreement provided that the Board of Directors may require, as a conditionprecedent to arbitration,that the Licensee comply with the Board's decision.IV:6 Topermit Sealy to exercise such supervision and control of the manu-facture and sale by Licensee of Sealy Products as will insure conformity to allSealy specificationsand instructions,protect the Sealy Facilities and Programs,,and promote uniformity of Sealy Products,IV:7 To keepdetailed,accurate,and complete records of the manufactureand sale of all Sealy Products and of all products of like kind manufactured byLicensee and sold during each month in Licensee's exclusive territory; and toafford to Sealy and its representatives, access, at reasonable hours, to all of itsrecords for the purpose of inspection, copy, or audit thereof; and also to sendto Sealy on or before the 15th day of each month a true and complete reportshowing the quantity of all products manufactured and sold by Licensee duringthe preceding month; and,in addition to the foregoing,annually, during theterm of this license or-any renewal thereof, to supply to the President of Sealywithin one hundred and twenty(120) days of the close of Licensee's fiscal year,a statement of Licensee's assets and liabilities as of the end of such year, andProfit and Loss Statement of Licensee's operations during such year, suchstatement to be duly certified by a Certified Public Accountant selected byLicensee.The President shall not reveal the contents of such reports to theBoard of Directors,unless, in his opinion, such information reveals a conditionwhich may injuriously effect the Sealyname,Facilities,or Programs.IV:8 Not to sell, nor directly or indirectly permit the sale of any Sealy Prod-uctsmanufactured by Licensee in any territory except that described in Para-graph 11:1 above.IV:9 Upon the termination of the License for any reason whatsoever, toeliminate the name "Sealy" from Licensee's corporate or business name, withinfive (5) days of written demand by Sealy that such use shall cease, and to resellto Sealy, upon written demand, any corporate stock of Sealy owned by Licenseeat the time of such termination, for cash at the then book value of said Sealycorporate stock as shown on the last annual certified audit of Sealy.UponLicensee's failure to comply with this Paragraph, Sealy may obtain specificrelief by injunction,and there shall be no arbitration of Sealy's demand pur-suant to this Paragraph.IV: 10 That Sealy's patents, copyrights, trade-marks, trade names, slogans,and processes are valid and owned by Sealy, and that Licensee will not com-mit, nor will it, during the term hereof, or at any time after terminationhereof, for any reason whatsoever, directly or indirectly, aid, abet, or assistany other person, partnership, association, or corporation in committing any LOCAL140, BEDDING,CURTAIN & DRAPERY WORKERS351actwhich might, in any way, infringe or dilute any of said patents, copy-rights, trade-marks, trade names, slogans, or processes, or which might cre-ate confusion between Sealy Products and any other products, and this con-venant shall survive any termination of this License.On or about August 15, 1960, Sealy Brooklyn, as a signatory member, be-came a party to the collective-bargaining agreement existing between New YorkBeddingManufacturersAssociation, Inc., and Local 140, Bedding, Curtain &DraperyWorkersUnion,UnitedFurnitureWorkers of America, AFL-CIO,whereby it recognized and dealt with Respondent Union as the exclusive bargain-ing representative for all its employees, excepting office help, chauffeurs, non-working foremen, and salesmen. Sealy, Inc., of Chicago is not a member of theNew York Bedding Manufacturers Association, Inc., and is not a party to thiscollective-bargaining agreement, but was undoubtedly apprised of its existence,terms, and conditions.The agreement designates as the "Employer" the NewYork Bedding Manufacturers Association, Inc., a membership corporation dulyorganized under the laws of the State of New York having its principal placeof business at 202 West 40th Street, Borough of Manhattan, city and State ofNew York, and each and every of its signatory members who have as of the datehereof signed the annexed instrument of assumption.Inter aha,the collective-bargaining agreement contains pertinent provisions, as follows:NINE:The Employer agrees that all of his work shall be done in his pres-ent shop. If the Employer should move his shop or open a new shop withinthe City of New York, this contract shall apply to such shopThe Employeragrees that if he should open an additional shop outside New York City, theemployees employed in the shop or shops covered by this contract on the dateof the opening of such additional out-of-town shop shall be guaranteed 40hours a week of employment for the term of this contract.The Employeragrees that he will not discontinue any department except by written consentof the Union.No employer shall have surplus work performed in anothershop unless his own employees are working full time and provided he is unableto handle such surplus work.If surplus work is given to another shop because of the employee's inabilityto handle it, such surplus work may be performed only by a shop under writtenagreement with Bedding Local 140, if possible.TWELVE:(a)No employee shall be discharged except for good and justcause.In no event shall an employee's employment be severed pending theprocessing of his grievance or the arbitration thereof.(b) In the event of a proposed discharge, The Association shall serve noticeinwriting upon the Union of the cause or reason therefor.The Union shallhave three (3) working days to investigate the cause or reason for the pro-posed discharge.Should the Union deem the cause or reason insufficientitshall so notify the Association in writing within five (5) working daysthereafter and the matter shall be submitted to arbitration as hereinafter pro-vided in Paragraph THIRTY-TWO.******TWENTY:(a)As long as the parties to this Agreement observe all theterms and conditions thereof, there shall be no strikes, stoppages, or lock-outs.(b) In the event that any dispute should arise concerning any provisionof this contract or any other matter between Employer and the employees, orbetween the Employer and the Union, such dispute shall be resolved as here-inafter provided in paragraphThirty-Twohereof.In the event the Employershould refuse to submit any such dispute to arbitration as provided in Para-graphThirty-Twohereof, the Union may strike, notwithstanding the provi-sions of subdivision (a) of this paragraph, but the other provisions of thisAgreement shall remain in full force and effect.(c) It is specifically understood and agreed between the parties that ex-cept for the provisions of subdivision (b) herein, the procedures and forumfor the final resolution of disputes between the parties as herein set forth inparagraph Thirty-Two shall be the sole and exclusive remedy available to theparties for any breaches or alleged breaches or violations or alleged violationsof any of the sections or paragraphs of the within collective Agreement, andthe parties hereby agree that they will not resort to procedures other thanthose contained in Paragraph Thirty-Two for the resolution of any disputebetween them.******* 352DECISIONSOF NATIONAL LABOR RELATIONS BOARDTWENTY-SIX-This agreermnt shall be binding upon the parties hereto, theirsuccessors and assigns and shall be binding upon the personal representativeof the Employer signatory hereto with the same force and effect as thoughthey had originally been signatories to this Agreement.The Employer agreesthat in the event of the sale or other transfer of his business, he will requireas a condition of such sale or transfer, that the purchaser or transferee shallassume in writing all of the terms and conditions of this Agreement.THIRTY-TWO:Should any dispute, difference, grievance, or controversy ariseunder the terms of this agreement or otherwise, between the parties hereto,the same shall be settled in the following manner.(a)An earnest endeavor shall be made to adjust such dispute, difference,grievance or controversy between the Shop Chairman, Union representativeand the Employer(b) In the event that a satisfactory adjustment of the dispute, difference,grievance or controversy is not reached as a result of step (a), then the mattershall be referred to a Labor Board consisting of three (3) representatives ofthe Union and three (3) representatives of the Association who shall attemptto reach a satisfactory adjustmentSaid Labor Board shall meet within three(3) days after a request is made by either party to the dispute.The threeUnion representatives collectively shall have a single vote and the three Asso-ciation representatives collectively shall have a single vote in considering anysuch matter(c) If the Labor Board shall be unable to adjust such dispute, difference.grievance or controversy, the same may be submitted by either party to anarbitrator designated by the New York State Board of Mediation for arbitra-tion.The decision of the arbitrator shall be final and binding upon the parties(d) If any party to this agreement shall fail, neglect or refuse to appear inany arbitration proceeding, then, and in that event, it is agreed that such ar-bitrationmay nevertheless proceed to final determination upon the evidencepresent thereat.In the event any party to this Agreement should urge thatfor any reason any dispute submitted to arbitration by another party is notarbitrable under the laws of the State of New York, the arbitrator shall havethe sole and exclusive authority to determine the arbitrability of such dispute.(e) In the event that an application for discharge of any member of theUnion is made, the designated arbitrator shall hear and determine such casewithin five (5) working days from the date of the receipt of such application.The licensing agreement from Sealy, Inc., of Chicago to Sealy Brooklyn onAugust 15, 1957, superseded a prior contract between the parties, and the licensorconcurrently complained that current operations and sales in the New York terri-tory were inadequateSuch complaints were continued by correspondence betweenthe parties for a period of several years, during which the licensor made certainrecommendations to and demands upon the licensee to improve the situation.Fi-nally on October 12, 1961, Sealy, Inc., of Chicago revoked the existing licensingagreement with Sealy Brooklyn, whereupon the latter was forced to close downitsBrooklyn plant and discharge approximately 50 employees on November 16,1961.At thesametime it discontinued the use of its showroom at 192 Lexing-ton Avenue in New York City, which had been leased by Sealy, Inc., of Chicagofor the joint use of its licensees in the eastern region on a cost-sharing basis indisplaying and selling Sealy products to retail dealers from their respective terri-tories.Following the necessary transfer of property rights, inventory, etc., to ter-minate its licensee agreement with Sealy, Inc., of Chicago, the owners of SealyBrooklyn activated another corporation known as Long Island Mattress Co., re-sumed operations at their Brooklyn plant to manufacture bedding products otherthan Sealy, and eventually reemployed only 10 of the employees previously dis-charged.This new operating company is also a member of the New York Bed-ding Manufacturers Association, Inc., and assumed the existing collective-bargainingagreement with Respondent Union.Prior to cancellation of its licensing agree-ment, Sealy Brooklyn was a stockholder in Sealy, Inc., of Chicago, and its VicePresident Eugene Kligman was a member of the Sealy Advertising Committee.At all times pertinent to this case, The Waterbury Mattress Company of Oak-ville,Connecticut, operated under a similar licensing agreement with Sealy, Inc., ofChicago, dated August 15, 1957, for the manufacture and sale of Sealy productsin the States of Connecticut, Rhode Island, part of Massachusetts, and two countiesof New York State outside the New York City Metropolitanarea.It is a stock-holder in and its President William Walzerisa memberof the board of directors LOCAL 140,BEDDING,CURTAIN & DRAPERY WORKERS353of Sealy, Inc., of Chicago, and of its executive committee. Immediately follow-ing cancellation of its agreement with Sealy Brooklyn, Sealy, Inc., of Chicagoadopted temporary procedures in the showroom at 192 Lexington Avenue for con-tinuance of the sale of Sealy products to retail dealers in the New York City area;but thereafter on December 8, 1961, by its president (Carl N. Singer) addresseda written memorandum or letter to Morton I. Walzer (treasurer of Waterbury),as follows:DEAR MORT: For a number of reasons we have not been able to advise youthe full details of what transpired in the case of the former Brooklyn ter-ritory.The various details have now all been finalized and we are able togive you an up-to-date picture of the situation.The sequence of events and chronology is as follows:1.On October 12th the Board, meeting in New York, terminated the Brook-lyn license.2.The Board then delegated to the Executive Committee the responsibilityand the authority for working with the staff to take whatever steps were neces-sary to provide for the servicing and handling of Sealy customers in this areaand to determine a final method for the solution of this territory.3.The Executive Committee held several meetings during which a decisionwas reached to pay a certain sum of money to the former owners of the Brook-lyn license, and to proceed with Sealy's contractual responsibility to buy backBrooklyn's inventory of Sealy goods, advertising materials, etc.The president was directed to use whatever resourccs he might require butto proceed forward in order to resolve this situation. It was determined,however, thatunlessa new licensee who was located in New York were tobe considered, the realistic, sound, feasible solution to this should come froman absorption of the New York territory by one of the contiguous licensees,namely Oakville or Paterson.4.The president held detailedmeetingswith the management of both ofthese licensees, and the groundwork and the area was explored in exhaustivedetail.As the result of this each of these groups sent in to him a writtenproposal outlining their plans and programs, with a request that they be per-mitted to buy this franchise.At a meeting of the Executive Committee the requests of both of these partieswere placed before the committee, together with the president's personal re-port of his meetings and negotiations, and his evaluation of each candidateThe committee, considering all of the issues involved, then approved a sale totheOakville interests, provided the president was able to secure, in advance,a written merchandising agreement, signed by the principals of both Oakvilleand Paterson, which would provide the necessary machinery and safeguardsto insure a combined merchandising and marketing program. for tile NewYork metropolitan area, which would at all times be satisfactory to Sealy,Inc.The president was able to secure such a signed agreement and conse-quently proceeded with the direction of the Executive Committee to negotiatethe final sale of this license to the Oakville interest.This has been consummated and publicity announcements have been formallyreleased on this subject.A separate corporation, known as Sealy Mattress Company of Greater NewYork, a Connecticut corporation, has been formed for sales and marketin'in the former Brooklyn territory.All of the manufacturing will be performedin the Sealy plant at Oakville, Connecticut.A separate sales force and salesmanager will be employed by the new corporation.I know that all of you fully realize the tremendous job which must be putforth both by the new licensee and by Sealy, Tnc., in order to raise Sealy inthe New York area, enhanceitsprestigeand image to the desired and neededlevel and to achieve its rightful share of the sales potential in this great market.The costs to Sealy and to the new licensee will be well worth the results whichwe are confident will be achieved.This has beena detailed,complicated and arduoussituationto resolve.Thefirst steps have been taken and now all of us will be putting forth maximumeffort to begin to bring to fruition the objectives which Sealy must obtain intheNew Yorkmetropolitan area.Thereafter, on December 29, 1961, Sealy,Inc.,ofChicago and Sealy GreaterNew York,Inc.,3 entered into the standard licensing agreementwhereby the latter3A Connecticut corporation activated by the owners of Waterbury for that specificpurpose. 354DECISIONSOF NATIONAL LABOR RELATIONS BOARDbecame licensee for the manufacture and sale of Sealy products in the preciseterritoryof NewYork formerly held by Sealy Brooklyn. It is admitted that Sealy GreaterNew York, Inc., and Waterbury are one and the same integrated business,and not asignatory to any collective-bargaining agreement with the Respondent Union.B. Primary picketing8(b)(7)(C)On or about December 2, 1961,the Respondent Union by its member employees,who had been previously discharged by Sealy Brooklyn on November 16, 1961,began and continued picketing at both the front customers'entrance and the rearfreight entrance of the Sealy showroom at 192 Lexington Avenue,New York. Allpickets initially carried a sign bearing an inscription,as follows: 4SEALYMATTRESS CO.UNFAIRTHESEMATTRESSES MADE BYNON-UNION LABOR50 SEALY MATTRESS CO.WORKERSIN N.Y.C.FIREDDON'T BUY SEALY MATTRESSESBEDDING LOCAL 140 UFWA AFL-CIOit is noted that the picket signs refer to Sealy Mattress Co., but since Sealy Brooklynwas no longer dealing in Sealy products,itmust be inferred that the picketing was di-rected at other occupants of the common showroom.In addition to picketing theshowroom,the discharged employees distributed leaflets to the public, as follows:WE ARE THEFIREDEMPLOYEES OF THE BROOKLYN SEALY SHOP!SOME OF US HAVE WORKED FOR AS LONG AS 38 YEARS FOR THECOMPANY! NOW WE HAVEBEENFIRED? OUR WORK HAS BEENTAKENFROMUS AND IS BEING MADE UNDER NON UNION CONDI-TIONS!WE ARE PICKETING THE SEALY SHOWROOMS AND STORES THATSELL SEALY PRODUCTS IN ORDER TO INFORM THE PUBLIC OF THISINJUSTICE, AND TO APPEAL TO THEM NOT TO BUY SEALY MADEBEDDING!HELP US GET OURJOBSBACK! DON'T BUY SEALY PRODUCTS!(Signed)WORKERS OF SEALYOn January15, 1962, theUnion posted a letter to Waterbury,as follows: 5JANUARY 15, 1962.THE WATERBURY MATTRESS COMPANY,25 Hillside Avenue,Oaksville, ConnecticutGENTLEMEN: A dispute has arisen between the Union and the employersnamed in the contract of August 15, 1960, between Bedding, Curtain & DraperyWorkers Union, Local 140, of the United Furniture Workers of America, theNew York Bedding Manufacturers Association, Inc. and the 18 signatory mem-bers mentioned therein, arising from the discharge, on or about November 18,1961, of all of the employees in the shop of Sealy Mattress Company, which con-tract is binding upon Waterbury Mattress Company as the successor and assigneeof Sealy under Article 26 of the said contract.Waterbury, -by its failure to reinstate said employees, to recognize the Unionas their collective bargaining agent, its violation of the Union's security clauseand other violations of the contract arising from the foregoing, violated Arti-cles 1, 2, 9, 12, 20, and 26 of the said agreement.Accordingly, it is requestedthat there be convened a Labor Board pursuant to section 32, paragraph B of thecontract for the purpose of attempting to reach a satisfactory adjustment.We note that Waterbury is not a member of the Association.However, the'Later in January 1962, the sign was changed by pasting tape bearing the words"WORKERS OF SEALY"to cover the inscription of the Union at the bottom of the sign.5A similar letter was sent at the same time to New York Bedding ManufacturersAssociation, Inc. LOCAL140, BEDDING,CURTAIN & DRAPERY WORKERS355entire contract is binding upon Waterburyas successorand assignee.In anyevent, we have deemed it appropriate to give notice of this meeting to Waterbury.Sincerely yours,LocAL 140,BEDDING,CURTAIN & DRAPERY WORKERS UNION,By: (S) FRANKWAGNER,Sec.-Treas.fw;cgoeiu: 153Thereafter, on or about January 24, 1962, the Union filed with the New York StateBoard of Mediation a notice and petition to conduct an arbitration pursuant to thecollective-bargaining agreement with respect to a controversy arising from the dis-charge of all employees in the shop of Sealy Mattress Company, citing that such con-tract is binding upon Waterbury Mattress Company as the successor and assignee ofSealyMattress Company under article 26 of said contract.Within 10 days afterreceipt of this notice of arbitration, Waterbury filed a motion in the New York StateSupreme Court for a stay of arbitration, where that proceeding is now pending.William Whitaker (truckdriver) credibly testified without contradiction that shortlyprior to Christmas 1961 he went to the Sealy showroom at 192 Lexington Avenue,New York City, for the purpose of delivering merchandise from the Leonard Com-pany of Newark, New Jersey, but turned back when he saw the signs, and refused tocross the picket line-that he later returned to the showroom in his truck, and per-mitted someone else to remove the goods, while he sat down on the sidewalk, becausehe would not go past any picket-that he is a member of the Upholsterers Union.Philip Lehrman (truckdriver for York Transportation Company) credibly testifiedwithout contradiction that on or about February 11, 1962, he went to the Sealyshowroom on Lexington Avenue in New York City for the purpose of deliveringmerchandise (weighing about 600 pounds), but, when he saw pickets in the lobby, re-fused to cross the picketline,walked away, and carried 20 cartons of tickets fromStandard Register Company back to his York terminal in Brooklyn-that he is amember of Local 707 of the Teamsters Union, and had been instructed not to crossa picket line.Conclusions as to Violations of Section 8(b)(7)(C)Section 8(b)(7) of the Act provides:It shall be an unfair labor practice for a labor organization or its agents-(7) to picket or cause to be picketed, or threaten to picket or cause to bepicketed, any employer where an object thereof is forcing or requiring an em-ployer to recognize or bargain with a labor organization as the representative ofhis employees, or forcing or requiring the employees of an employer to accept or,select such labor organization as their collective bargaining representative, un--less such labor organization is currently certified as the representative of suchemployees:(C) where such picketing has been conducted without a petition under section9(c) being filed within a reasonable period of time not to exceed thirty daysfrom the commencement of such picketing:Provided,That when such a petitionhas been filed the Board shall forthwith, without regard to the provisions of sec-tion 9 (c) (1) or the absence of a showing of a substantial interest on the partof the labor organization, direct an election in such unit as the Board finds to beappropriate and shall certify the results thereof:Provided further,That nothingin this subparagraph (C) shall be construed to prohibit any picketing or otherpublicity for the purpose of truthfully advising the public (including consumers)that an employer does not employ members of, or have a contract with, a labororganization,unless aneffect of such picketing is to induce any individual em-ployed by any other person in the course of his employment, not to pick up, de-liver or transport any goods or not to perform any services.[Emphasis supplied.]It is clear from all the evidence in thiscase, andindeed contended by the Respond-ent Union, that by primary picketing at Sealy showrooms, the Respondent is bringingeconomic pressure upon the entire Sealy organization in the New York metropolitanarea (including retail dealers) to furnish employment to employees discharged bySealy Brooklyn as a result of the revocationof its licenseto manufacture and sellSealy products.By reason of the licensingagreementformerly existing between Sealy,Inc., of Chicago and Sealy Brooklyn plus the fact that Waterbury and its subsidiary,681-492-63-vol. 140-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDSealy Greater New York,Inc., have now acquired under a similar licensing agreementthe exclusive right to manufacture and sell Sealy products in the New York area,the Respondent Union contends that Waterbury is a successor in business to SealyBrooklyn and part of a single integrated enterprise required by law to recognize andperform theterms and conditions of the existing collective-bargaining agreement.This contention is evidently based upon the assumption that the former employeesof Sealy Brooklyn are now the employees of Waterbury and entitled to reinstatementas such under its newly acquired licensing agreement to continue the manufacture andsale of Sealyproducts inNew York City.Such a contention is in the opinion ofthisTrial Examiner synonymous to a demand that Waterbury and Sealy GreaterNew York,Inc , recognize or bargain with the Union as the representative of theiremployees.I find, therefore,that the Respondent Union is picketing or causing to bepicketed an employer with the objective of forcing or requiring such employer torecognize or bargain with a labor organization as the representative of his employeeswithin the meaning of Section 8(b) (7) of the Act. Such picketing is not a violation,however, if such labor organization is currently certified as the representative ofsuch employees.Other than by the voluntary recognition of Sealy Brooklyn inbecoming a signatory to the existing collective-bargaining agreement with New YorkBedding Manufacturers Association,Inc., there is no evidence that the RespondentUnion is currently certified as the representative of any employees involved herein.In the absence of a Board certification,I cannot find that Respondent Union is cur-rently certified as the representative of the employees of either Sealy Brooklyn, Water-bury,or Sealy Greater New York, Inc. It is admitted that primary picketing hereinhas been conducted without a petition under Section 9(c) of the Act being filed withina reasonable period of time not to exceed 30 days from the commencement of suchpicketing.Neither can the Respondent Union claim protection under the ultimateproviso of Section 8(b)(7)(C), which removes any prohibition imposed by thissubparagraph(C) against-any picketing or other publicity for the purpose of truthfully advising the public(including consumers)that an employer does not employ members of,or have acontract with, a labor organization,unless an effect of such picketing is to induceany individual employed by any other person in the course of his employment,not to pick up, deliver or transport any goods or not to perform any services.[Emphasis supplied.]The undenied testimony of William Whitaker(truckdriver for Leonard Co, New-ark,New Jersey)and Philip Lehrman(truckdriver for York Transportation Co.)conclusively shows that they were induced not to make deliveries of goods by thepicketing of Respondent Union.Even though by voluntary recognition the Unionbe implausibly called a "currently certified bargaining representative,"I cannot findfrom the evidence in this case that Waterbury and Sealy Greater New York, Inc.,are parties to or bound by the existing collective-bargaining agreementwith New YorkBedding Manufacturers Association and its signatory members.Neither does theevidence justify a finding that Waterbury and Sealy Greater New York, inc., areeither part of a single integrated business with Sealy Brooklyn,successors thereto orassignees thereofFurthermore,it is not a function of this Trial Examiner to deter-mine the equities involved in the revocation of a licensing agreement between SealyBrooklyn and Sealy, Inc., of Chicago.Ifind, therefore,that on and after December 2, 1962, the Respondent Unionengaged in and is engaging in unfair labor practices within the meaning of Section8(b)(7)(C)of the Act by picketing or causing to be picketed employers (TheWaterbury Mattress Company and Sealy Greater New York, Inc.), at their show-room, 192 Lexington Avenue, NewYork,New York, where an object thereof isforcing or requiring such employers to recognize or bargain with a labor organizationas the representative of their employees,when such labor organization isnotcur-rently certified as the representative of such employees,where such picketing has beenconducted without a petition under 9(c) being filed within a reasonable time not toexceed 30 days from the commencement of such picketing,and has induced and is in-ducing individuals employed by other persons in the course of their employment not topick up,deliver, or transport goods and not to perform services. See:Local 239,International Brotherhood of Teamsters,etc. (Stan-Jay Auto Parts and AccessoriesCorporation),127 NLRB958; Local 705, International Brotherhood of Teamsters,etc (Cartage and Terminal Management Corporation),130 NLRB 558, enfd. 307 F.2d 197 (C A.D.C.).C Secondary picketing 8(b) (4) (ii) (B)Section 8(b) (4) (ii) (B) of the Act provides that it shall be an unfair labor practicefor a labor organization or its agent"(ii) to threaten,coerce, or restrain any person LOCAL 140, BEDDING, CURTAIN & DRAPERY WORKERS357engaged in commerce or in an industry affecting commerce, where ... an objectthereof is-"(B) forcing or requiring any person to cease using, selling, handling, trans-porting, or otherwise dealing in the products of any other producer, processor,or manufacturer, or to cease doing business with any other person, or forcing orrequiring any other employer to recognize or bargain with a labor organizationas the representative of his employees unless such labor organization has beencertified as the representative of such employees under the provisions of section 9:Provided,That nothing contained in this clause (B) shall be construed to makeunlawful, where not otherwise unlawful, any primary strike or primary picketing;It is admitted that, since on or about December 2, 1961, Respondent Union hasbeen engaged in a dispute with The Waterbury Mattress Company and Sealy CreaterNew York, Inc , herein called the Company. In addition to primary picketing at theCompany's showroom or salesroom at 192 Lexington Avenue, New York, New York,the consolidated amended complaint in Cases Nos. 2-CC-678, 697, 702, and 710alleges in substance that, in furtherance of such dispute, the Respondent Union byalso picketing the premises of certain retail dealers threatened, coerced, or restrainedpersons engaged in commerce or in an industry affecting commerce, where an objectthereof is forcing or requiring such persons to cease using, selling, handling, trans-porting, or otherwise dealing in the products of the Company, or to cease doingbusiness with the Company, or forcing or requiring the Company (an employer) torecognize or bargain with the Respondent Union (a labor organization) as the repre-sentative of its employees, when such labor organizationhas notbeen certified asthe representative of such employees under the provisions of Section 9 of the ActBy the testimony of its president (Alex Sirota), the Respondent Union admits that ithas no labor dispute with such retail dealers, but that it prepared and furnished signsand leaflets and authorized such picketing for the sole purpose of bringing to theattention of the public the alleged unjust treatment accorded approximately 50employees by losing their jobs with Sealy Brooklyn when its license to manufactureand sell Sealy products was revoked, and as an appeal to the public not to buy Sealyproducts.The signs carried and the leaflets distributed by the pickets are the sameor similar to those used at the site of primary picketing at the showroom of theCompany at 192 Lexington Avenue, New York, New York.Alfred Leo Davis, manager of Jerome Furniture Company, credibly testified insubstance, without contradiction, that on Saturday, December 2, 1961, four or fivemen entered his store at 2001 Jerome Avenue, Bronx, New York, and announcedthat they had lost their jobs at Sealy Brooklyn.The men carried picket signs, andthreatened to picket the store, unless all Sealy products and advertising signs be re-moved therefrom; but did not engage in picketing at that time.Thereafter, onFebruary 14, 1962, four of the same men (including Sam Mayerson and Tom Ford)returned, renewed their demands, and announced that they would picket the storeuntil all Sealy advertising signs were removed.Thereupon, they began and continuedto picket until about 3:30 or 4 p.m. Leaflets were also distributed. Since that date,picketing has been engaged in at least 4 days in each week.Ralph L. Wientzen, president of Ralph L. Winston, Inc., credibly testified in sub-stance,without contradiction, that he has been doing business with the CompanysinceDecember 1, 1961-that at 10:30 a.m. on December 2, 1961, four men cameinto his store at 210-06 Jamaica Avenue, Hollis, Long Island, and (unannounced)opened the door to his private office.These men (one identified as Chester Koowol)represented that they had lost their jobs by reasons of the Sealy franchise beingshifted from Sealy Brooklyn to Waterbury, and threatened to picket the store unlesshe stopped selling Sealy products; but did not engage in any picketing at that time.Thereafter, on january 2, 1962, Chester Koowol with three other men again enteredthe store about 10:30 a.m., looked around to disclose Sealy products, demanded thata painted sign advertising Sealy products be removed from the show window, andinsisted that all be removed immediately.Koowol suggested that the witness callFrankWagner, manager of Respondent Union, by telephone.Upon refusal toremove the Sealy products and advertising matter, the men began and continuedtopicket the store until approximately 3 p.m.The picketing was resumed onJanuary 4, 1962, and at all times the pickets carried the same signs identified aboveat the showroom of the Company on Lexington Avenue.Seymour Studin, partner of Madison Quilt and Mattress Shop, credibly testifiedin substance, without contradiction, that he has been handling Sealy products sinceprior to December 1961-that on Saturday, December 2, 1961, at approximately1p m. four or five men came to his shop at 2307 Grand Concourse, Bronx, NewYork, and demanded that this dealer stop selling the Sealy line and remove all such 358DECISIONSOF NATIONAL LABOR RELATION'S BOARDmerchandise from his floor.The men said that they represented the RespondentUnion, had been put out of work by reason of the Sealy franchise being given toWaterbury, and carried signs indicating that 50 men had been dischargedThe menleft,but said they would be back.The same men returned to his shop in January1962, looked around, but, when they found no Sealy products, walked out.Salvatore Mancuse of Mancuse Corporation credibly testified in substance, withoutcontradiction, that he has been selling Sealy products since prior to December 1961-that on January 5, 1962, two men walked into his store at 280 Main Street, Yonkers,New York, and asked to be shown some mattresses-then announced that they wereworkers from the Respondent, and threatened to picket the store if he did not stopselling Sealy mattresses,Thereupon, Mancuse agreed not to sell any more, andrefused to accept the shipment of an order already being processed by Waterbury.Charles Fleischer, part-owner of Fleischer Brothers Furniture Corporation, cred-ibly testified in substance, without contradiction, that on December 9, 1961, four orfive men came into his store at 556 West 181st Street, New York City, and threatenedto picket unless he removed all Sealy merchandise and stopped selling Sealy mat-tresses.At that time the men engaged in picketing for approximately 1 hour.Ap-proximately I week later, they came back, shopped through the store, and said:"Well, if you don't get it off the floor, this is the last notice, we will definitely picketyou until you do take it off." Thereupon, Fleischer packed up all Sealy merchandise,and stored it elsewhere in their warehouse.Picketing also occurred at anotherFleischer store in Astoria, New York.Upon removal of Sealy merchandise from itssales floors, the picketing ceased.Benjamin Moskowitz, buyer of basement furniture for the Brooklyn store ofAbraham & Straus, credibly testified in substance, without contradiction, that in De-cember 1961 three men came to his office in the Brooklyn store carrying signs, andsaid they were members of Respondent Union from Sealy Brooklyn-that they werenow out of a job, and requested that no purchases be made from Sealy. This wit-ness referred the men to Dan Kaplan (merchandising manager) and overheardthem repeating the same thing to him.He heard Kaplan talking to someone overthe telephone, and then the men went away. Approximately 2 or 3 weeks later thestore was picketed by men carryingsigns similarto those displayed by pickets atthe Sealy showroom on Lexington Avenue (stipulated by all parties to be the samesigns), and such picketing has continued at intervals since that time.Samuel Korn, secretary of Major Furniture, Inc., credibly testified in substance,without contradiction, that in March 1962 three or fourmen (membersof Local140) came into his store at 88 Rockaway Avenue, Brooklyn, New York, pretendedthey wished to buy some Sealy box springs and mattresses, and went through hisentire stock-then they told him not to buy any Sealy mattresses from Waterburyand he agreed not to do so. Thereafter, these men with others came back to thestore, and again looked over his entire stock. Such visitations continued until he re-monstrated with them; and on the next day (about April 1) there was a picket line athis store consisting of six or eight pickets carrying signs and distributing leaflets tocustomers at the door telling them not to buy Sealy products. Some of these picketssaid that the picketing would be continued until all bedding was sent back to Sealy.They also talked to employees of the store, and the picketingis still inprogress.Thomas Ford (a member of Respondent Union) credibly testified that, duringDecember 1961 and January, February, March, and April, 1962, he, John Smith,Louis Sledge, Sidney McCooley, Alan McLeod, and Angelo Ferranto engaged inpicketing at the Company's showroom, 192 Lexington Avenue, Jerome FurnitureCompany, Ralph L. Winston, Inc., Madison Quilt and Mattress Shop, FleischerBrothers Furniture Corporation, Abraham & Straus, Major Furniture, Inc., anda lot of other places; that they first went into some of the stores seeking for Sealymerchandise; that in the beginning, the Respondent gave them signs bearing theinscription of Local 140 at the bottom, which they later covered with the words"Workers of Sealy," after consultation with Joe Ciano (a member of the unionexecutive board); that he is one of the employees laid off by Sealy Brooklyn (afterworking there 10 years), was appealing to the public, but did not request any otheremployees to go out on strike; that when asked at Jerome Furniture Company:"Why are you picketing," he replied: "I'm appealing to the public as long as youhave Sealy merchandise."Conclusions as to Violations of Section 8(b) (4) (ii) (B)Having found in Case No. 2-CP-127 that the primary picketing at theshowroom of the Company (The Waterbury Mattress Company and Sealy GreaterNew York, Inc.), was and is being engaged in by the Respondent Union with an LOCAL 140, BEDDING, CURTAIN & DRAPERY WORKERS359objective of forcing or requiring such employer to assume the collective-bargainingagreement of Sealy Brooklyn and bargain with the Union with respect to its laid-offemployees without filing a petition for certification under Section 9(c) of the Actwithin a reasonable period not exceeding 30 days from the commencement of suchpicketing in violation of Section8(b)(7)(C)of the Act, it is apparent from all theevidence that the picketing of retail customers of the Company is in furtherance ofthis labor dispute by economic retaliation to force or require such dealers tocease using,selling, handling, transporting,or otherwise dealing in Sealy productsmanufactured and sold exclusively by the Company in the New York metropolitanarea.It is admitted by Respondent Union that it has no labor dispute with theseretail dealers in Sealy products,but emphasizes its contention that the sole objectof such picketing is the reinstatement of employees discharged by Sealy Brooklynby appealing to consumers not to purchase Sealy products manufactured and soldby the employer Company with whom it is engaged in a labor dispute.From all theevidence it is abundantly clear that such picketing has in fact threatened,coerced,and restrained these neutral secondary employers from advertising,selling, or other-wise handling the products of the Company.The language of the statute is clear,and plainly prohibits such picketing even though it be for the purpose of truthfullyadvising the public, including consumers and members of a labor organization, thata product or products are produced by an employer with whom the labor organiza-tion has a primary dispute and are distributed by another employer.At thispoint, I am not concerned with the constitutionality of this legislation.For a reviewof the legislative history of clause(ii)of Section 8(b)(4) and the Board's deter-mination of legal issues similar to those raised thereunder in the instant case, seeInternationalHod Carriers,Building and Common Laborers'Union of America,Local No. 1140, AFL-CIO (Gilmore Construction Company),127 NLRB 541;United Wholesale and Warehouse Employees,Local 261,Retail,Wholesale and De-partment Store Union,AFL-CIO (PerfectionMattress&Spring Company),129NLRB 1014;Upholsterers Frame & Bedding WorkersTwinCity Local No. 61,affiliatedwithUpholsterers'InternationalUnion of North America,AFL-CIO(Minneapolis House Furnishing Company),132 NLRB 40.From all the testimony and the entire record in this case, I find that the picketinghere was for a proscribed objective,not exempted by any proviso in the Act, whichundoubtedlythreatened,coerced, and restrained neutral employers engaged incommerce or in an industry affecting commerce;and the Respondent Union therebyhas engaged in unfair labor practices within the meaning of Section 8(b) (4) (ii) (B)of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth above,occurring in connectionwith the operations of the individuals and companies described in section I, above,have a close,intimate,and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Union has engaged in and is engaging incertain unfair labor practices affecting commerce,itwill be recommended that itcease and desist therefrom and take affirmative action designed to effectuate thepoliciesof the Act. Inasmuch as the Respondent has adopted a pattern andextensive program of indiscriminately picketing all persons in the New York metro-politan area who are engaged in manufacturing,selling, using,handling, transport-ing, or otherwise dealing in Sealy products, unless the Company shall bargain withtheUnion with respect to reinstating the laid-off employees of Sealy Brooklyn, Ishall recommend a broad order,appropriate to the circumstances,to remedy thesituationUpon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Waterbury Mattress Company, Sealy Greater New York, Inc., Jacob Davisd/b/a Jerome Furniture Co., Ralph L. Winston, Inc., Seymour Studin and AbrahamStudin, d/b/a Madison Quilt and Mattress Shop, Mancuse Furniture Corporation,Fleischer Brothers Furniture Corporation, Abraham & Straus, Inc, and MajorFurniture, Tnc , are persons and employers engaged in commerce within the meaningof Section 2(6) and (7) of the Act. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Respondent Union (Local 140, Bedding, Curtain & Drapery Workers Union,United Furniture Workers of America, AFL-CIO), is a labor organization within themeaning of Section 2(5) of the Act.3.By picketing The Waterbury Mattress Company and Sealy Greater New York,Inc. (herein called the Company), where an object thereof is forcing or requiringsuch employer to bargain with a labor organization not currently certified as therepresentative of its employees without filing a petition under Section 9(c) of theAct within a reasonable time not to exceed 30 days from the commencement of suchpicketing, thereby inducing individuals employed by other persons in the course oftheir employment, not to pick up, deliver, or transport goods in commerce, theRespondent Union has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b) (7) (C) of the Act.4. By picketing Jacob Davis d/b/a Jerome Furniture Co., Ralph L. Winston, Inc.,Seymour Studin and Abraham Studin, d/b/a Madison Quilt and Mattress Shop,Mancuse Furniture Corporation, Fleischer Brothers Furniture Corporation, Abraham& Straus, Inc., and Major Furniture, Inc., thereby threatening, coercing, or restrain-ing such persons engaged in commerce or in an industry affecting commerce, wherean object thereof is forcing or requiring such persons to cease using, selling, handling,transporting, or otherwise dealing in the products of The Waterbury Mattress Com-pany and Sealy Greater New York, Inc. (herein called the Company), the Respond-entUnion has engaged in and is engaging in unfair labor practices within themeaning of Section 8(b) (4) (ii) (B) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact, conclusions of law, and the entire record inthe case, I recommend that the Respondent, Local 140, Bedding, Curtain & DraperyWorkers Union, United Furniture Workers of America, AFL-CIO, its officers, agents,representatives, successors, and assigns, shall:1.Cease and desist from:(a) Picketing or causing to be picketed or,threatening .to picket or causing to bepicketed TheWaterbury Mattress Company and Sealy Greater New York, Inc.(except under conditions permitted by Section 8(b) (7) of the Act), where an objectthereof is forcing or requiring such employers to bargain with it as the representativeof their employees, unless such labor organization be currently certified as therepresentative of their employees or a petition under Section 9(c) of the Act has beenfiled within a reasonable time not to exceed 30 days from the commencement of suchpicketing.(b)Threatening, coercing, or restraining by picketing Jacob Davis d/b/a JeromeFurnitureCo, Ralph L. Winston, Inc., Seymour Studin and Abraham Studin,d/b/a Madison Quilt and Mattress Shop, Mancuse Furniture Corporation, FleischerBrothers Furniture Corporation, Abraham & Straus, Inc, Major Furniture. Inc orother retail establishments engaged in commerce as defined in the Act, where anobject thereof is to force or require such retail dealers to cease using, selling, handling,transporting, or otherwise dealing in the products of The Waterbury MattressCompany and Sealy Greater New York, Inc. (herein called the Company), withintheNew York metropolitan area, or to cease doing business with the Company.2Take the following affirmative action designed to effectuate the policies of theAct.(a)Post at its offices and meeting halls, copies of the attached notice marked"Appendix." 6Copies of said notice, to be furnished by the Regional Director forthe Second Region, shall, after being duly signed by Respondent Union, be postedby it immediately upon receipt thereof, and be maintained by it for a period of 60consecutive days thereafter, in conspicuous places, including all places where noticesto members are customarily posted.Reasonable steps shall be taken by the Respond-ent to insure that such notices are not altered, defaced, or covered by any othermaterial.(b)Furnish to the said Regional Director copies of the aforementioned notice forposting by the aforesaid Company and retail dealers (they being willing) in the New0 In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order " CAMCO, INCORPORATED361York metropolitan area on the premises at which the picketing, herein found to beunlawful, has or is being engaged in by the Respondent Union.(c)Notify the said Regional Director, in writing, within 20 days from its receiptof this Recommended Order, what steps the Respondent Union has taken to complytherewith.7It is further recommended that, unless the Respondent notifies said Regional Direc-torwithin 20 days that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to take theaction aforesaid.In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, In writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 140 BEDDING, CURTAIN & DRAPERY WORKERSUNION, UNITED FURNITURE WORKERS OF AMERICA, AFL-CIOPursuant to the recommended order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that:WE WILL NOT, under any conditions prohibited by Section 8(b)(7) of theAct, picket or cause to be picketed, or threaten to picket or cause to be picketedThe Waterbury Mattress Company or Sealy Greater New York, Inc., wherean object thereof is to force or require them to bargain with us concerning thehiring or reinstatement of their employees, unless and until we be currentlycertified as the representative of such employees under the provisions of Section9 of the National Labor Relations Act.WE WILL NOT by picketing, threaten, coerce, or restrain Jacob Davis d/b/aJerome Furniture Co., Ralph L. Winston, Inc., Seymour Studin and AbrahamStudin, d/b/a Madison Quilt and Mattress Shop, Mancuse Furniture Corpora-tion, Fleischer Brothers Furniture Corporation, Abraham & Straus, Inc., MajorFurniture, Inc., or other retail establishments engaged in commerce, as definedin the Act, within the New York metropolitan area, where an object thereof isto force or require such employers to cease using, selling, or otherwise dealingin products manufactured and distributed by The Waterbury Mattress Companyand Sealy Greater New York, Inc., or to cease doing business with such persons,or forcing or requiring such employers to bargain with us concerning the hiringor reinstatement of their employees, unless and until we be currently certifiedas the representative of such employees under the provisions of Section 9 of theNational Labor Relations Act.LOCAL 140, BEDDING, CURTAIN & DRAPERY WORKERS UNION,UNITED FURNITUREWORKERS OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 745 FifthAvenue, New York 22, New York, Telephone No. Plaza 1-5500, if they have anyquestion concerning this notice or compliance with its provisions.Camco,IncorporatedandDistrict Lodge No.37, Intert.atic''alAssociation of Machinists, AFL-CIO.Case No. 23-CA-1393.December 28, 1962DECISION AND ORDEROn August 9, 1962, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that140 NLRB No. 27.